Citation Nr: 1826126	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  12-22 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for a right ankle disability.

4.  Entitlement to an evaluation in excess of 10 percent for a left foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971 and from February 2002 to September 2002.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserve/National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, November 2015, and May 2017, the Board remanded these issues for additional development.


FINDINGS OF FACT

1.  The Veteran's right knee disability was not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

2.  The Veteran's left knee disability was not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

3.  The Veteran's right ankle disability is manifested by pain and no more than a moderate amount of limitation of motion.

4.  The Veteran's left foot disability has been manifested by moderate impairment without evidence of moderately-severe impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2017).

2.  The criteria for an evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2017).

3.  The criteria for a rating in excess of 10 percent for a right ankle disability have not been met.  See 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5271 (2017).

4.  The criteria for an evaluation in excess of 10 percent for a left foot disability have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a Diagnostic Code 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In the January 2018 IHP, the Veteran's representative contended that the impact of his disabilities during a flare-up was not adequately considered.  The Board will address this argument in the analysis below.

Neither the Veteran nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Veteran filed a claim for an increased rating for his service-connected bilateral knees, right ankle and left foot disabilities which was received by VA in January 2011.

A.  Knees

The Veteran is currently assigned 10 percent disability ratings for degenerative joint disease of the right and left knees under Diagnostic Code 5261.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017). 

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  

A claimant who has arthritis and instability of the knee may also be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14  (2017).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Factual Background and Analysis

The Veteran underwent a VA examination in February 2011.  The Veteran reported symptoms of pain, intermittent swelling and the knees sometimes giving way.  He noted that he occasionally used a cane.  For the left knee, the Veteran reported having giving way, instability, pain, weakness, stiffness, decreased speed of motion swelling, and flare-ups of joint disease.  It was noted the flare-ups of the left knee were severe, occurred weekly and lasted 3 to 7 days.  For the right knee, the Veteran reported also having giving way, instability, pain, weakness, stiffness, decreased speed of motion swelling, and flare-ups of joint disease.  It was noted the flare-ups of the right knee were moderate, occurred every 2 to 3 weeks and lasted 3 to 7 days.  
The Veteran's had a normal gait and there was no evidence of abnormal weight bearing or loss of part of a bone.  On examination of the right knee there was pain at rest and grinding but no crepitation or instability.  The left knee had pain at rest as well as crepitus but there was no grinding or instability.  Flexion of the left and right knees was from 0 to 120 degrees with normal extension.  There was evidence of pain following repetitive motion but there was no additional limitation in motion after 3 repetitions.  The diagnosis was degenerative joint disease of the left and right knees with residuals of pain, loss of motion and instability.  These disabilities had significant effects on his usual occupation as a part-time dishwasher as they resulted in decreased mobility, problems with lifting and carrying, and decreased strength in the lower extremities.  

In a May 2013 VA addendum opinion, a VA examiner noted that after a physical examination of the Veteran, both the right and left knees appeared to be ligamentously stable despite the Veteran's complaints of bilateral knee instability on the February 2011 VA examination.

The Veteran underwent a VA examination in March 2016.  The Veteran reported that he had constant bilateral knee pain which was an 8 out of 10 on the pain scale.  He also reported intermittent sharp pain which could be a 10 out of 10.  Activities such as prolonged standing or walking could aggravate the pain.  He reported right knee instability but did not use a cane or a walker for his bilateral knees.  He did however occasionally use a knee brace.  The Veteran noted having flare-ups as prolonged standing, walking and climbing stairs aggravated his pain.  The Veteran however did not report having any functional loss or functional impairment, including, but not limited to repeated use over time.  

On examination, both left and right knee flexion was from 0 to 115 degrees and extension was from 115 to 0 degrees.  The range of motion was abnormal and there was pain noted on the examination but these did not contribute to functional loss.  There was evidence of pain with weight bearing and evidence of localized tenderness or pain on palpation.  There was also objective evidence of crepitus.  The Veteran was able to perform repetitive use testing and there was no additional functional loss of range of motion of either knee after 3 repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit his functional ability with repeated use over a period of time.  The examination did not take place during flare-ups and the examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination would significantly limit his functional ability during a flare-up as the symptoms were only obtained by history.  Muscle strength testing was normal and there was no atrophy.  Joint stability testing was normal and there was no recurring effusion.  The Veteran again occasionally used bilateral knee braces to help with his knee pain.  The examiner noted that the Veteran's bilateral knee disability would impact his ability to perform occupational tasks.  The Veteran would be able to perform sedentary work/desk job but he could not do prolonged standing, walking or weightbearing.  He was able to perform activities of daily living.

The Veteran underwent a VA examination in August 2017.  The Veteran reported no significant changes in his bilateral knee disability since his last VA examination in March 2016.  He continued to receive corticosteroid injections every 90 days and also took ibuprofen when he needed.  He could walk 2 to 3 city blocks and reported bilateral knee stiffness with prolonged sitting.  He had intermittent right knee pain which could last less than a day and was a 5 out of 10 on the pain scale.  He had 1 episode of effusion in 2002 with no recurrence.  For his left knee he had slight, intermittent pain without effusion.  The left knee was aggravated with excessive walking.  He denied instability or dislocation.  The Veteran reported flare-ups as he could only walk 2 to 3 city blocks.  The Veteran however did not report having any functional loss or functional impairment, including, but not limited to repeated use over time.  

On examination, right knee flexion was from 0 to 115 degrees and extension was from 115 to 0 degrees.  Left knee flexion was from 0 to 125 degrees and extension was from 125 to 0 degrees.  The range of motion was abnormal and there was pain noted on the examination but these did not contribute to functional loss.  There was evidence of pain with weight bearing and evidence of localized tenderness or pain on palpation.  There was also objective evidence of crepitus.  The Veteran was able to perform repetitive use testing and there was no additional functional loss of range of motion of either knee after 3 repetitions.  Although the examination was not conducted after repeated use over a period of time or during a flare-up, the examiner indicated that pain, weakness, fatigability or incoordination did not significantly limit his functional ability.  The examination was noted to be medically consistent with the Veteran's statements describing functional loss with repetitive use over time and after flare-ups.  There was pain on passive range of motion testing, but no evidence of pain when the joint was used in non-weight bearing.  Other additional contributing factors of the bilateral knee disability were disturbance of locomotion and interference with standing.  There was no ankylosis.  Muscle strength testing was normal and there was no atrophy.  Joint stability testing was normal and there was no recurrent effusion or subluxation.  The examiner noted that the Veteran did not use any assistive devices.  The examiner noted that the Veteran's bilateral knee disability would impact his ability to perform occupational tasks as the Veteran was unable to do prolonged weightbearing for more than 2 hours and could not do excessive lifting of items over 50 pounds.

Following a review of the evidence and the Veteran's contentions, the Board finds that symptomatology and findings associated with the Veteran's right and left knee disabilities do not warrant disability ratings in excess of 10 percent.  

The Veteran notably did not demonstrate flexion limited to even 60 degrees (non-compensable) or extension limited to 5 degrees (non-compensable) in his right or left knee to warrant a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  As noted above, that right and left knee pain range of motion was, at its worst, 0 to 115 degrees while his extension was limited to 115 to 0 degrees on the on VA examination in March 2016.  Therefore, because right and left knee flexion is not limited to 60 degrees or less and right and left knee extension is not limited to 5 degrees or more, an increased rating is not warranted based on objective clinical findings showing decreased range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board notes that the assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   
Notably, the February 2011, March 2016 and August 2017 VA examiners performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners,  to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  Notably, when asked about functional impairment and loss at the VA examinations, the Veteran reported having less movement than normal, disturbance of locomotion, and interference with standing.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

The Board also notes that during the February 2011 VA examination, the Veteran noted that the flare-ups of the left knee were severe, occurred weekly and lasted 3 to 7 days while the flare-ups of the right knee were moderate, occurred every 2 to 3 weeks and lasted 3 to 7 days.  While the VA examiners did not provide range of motion estimates in degrees regarding flare-ups or after repetitive use over time, the August 2017 VA examiner noted that the impact is medically consistent with the Veteran's statements describing functional loss during flare-ups and after repetitive use over time.  As noted, there was pain on passive range of motion testing, but no evidence of pain when the joint was used in non-weight bearing.  The Board finds these explanations and examinations adequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for higher ratings.  

The Board again acknowledges that the Veteran has pain, weakened movement and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that he has functional impairment, pain and limited motion as demonstrated at the February 2011, March 2016 and August 2017 VA examinations.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for evaluations in excess of 10 percent.  Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a higher rating under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca. 

Additionally, while the Veteran presented with complaints of instability of the bilateral knees, there is no showing of instability as the May 2013, March 2016 and August 2017 VA examination reports all showed no instability, even upon specific instability testing.  As the medical findings showed no laxity and no objective evidence of subluxation, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for the knees.

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted for a left or right knee disability.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, meniscus disability, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 do not apply.  

Accordingly, as the preponderance of the evidence is against the claims for ratings in excess of 10 percent for service-connected right and left knee disabilities, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Right Ankle

The Veteran is currently assigned a 10 percent disability rating for a right ankle disability under Diagnostic Codes 5010-5271.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2017).  Diagnostic Code 5010 applies to arthritis due to trauma and Diagnostic Code 5271 applies to limited motion of the ankle. 

Diagnostic Code 5010 indicates that arthritis due to trauma should be rated as degenerative arthritis.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved, which in this case are Diagnostic Codes 5270-5274.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  Id.

Limitation of motion of the ankle is rated under Diagnostic Codes 5270 and 5271.  Normal ranges of motion of the ankle are dorsiflexion from zero degrees to 20 degrees, and plantar flexion from zero degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.




Factual Background and Analysis

The Veteran underwent a VA examination in February 2011.  The Veteran reported having pain in the ankle with weight bearing that swelled occasionally.  The Veteran wore a brace and there was mild instability.  There was no deformity, giving way, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation, effusions or flare-ups of joint disease.  The Veteran was able to stand for 30 minutes and could walk 1/4 of a mile.  He reported using both a cane and a brace.  

On examination, there was no ankle instability or tendon abnormality.  There was objective evidence of pain with active motion.  Dorsiflexion was from 0 to 15 degrees and plantar flexion was from 0 to 40 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after 3 repetitions of range of motion.  The examiner noted that the Veteran's right ankle disability had significant effects on the Veteran's usual occupation as a dishwasher due to pain.  The Veteran had been assigned different duties as a result.  His activities of daily living were impacted as chores and shopping were mildly impacted while exercise, sports and recreation were moderately impacted.

In a May 2013 VA addendum opinion, a VA examiner noted that after a physical examination of the Veteran, the right ankle appeared to be ligamentously stable despite the Veteran's complaints of right ankle instability on the February 2011 VA examination.  There was no ankle instability, tendon abnormality or angulation.

The Veteran underwent a VA examination in March 2016.  The diagnosis was a healed right ankle fracture.  The Veteran described a mild-steady pain that was a 5 out of 10 on the pain scale.  The pain was aggravated by weightbearing.  He denied any instability or giving way.  He reported flare-ups which occurred when he was standing or walking for a long time.  As a result, he sometimes used Ace bandages.  The Veteran however did not report having any functional loss or functional impairment, including, but not limited to repeated use over time.  

Dorsiflexion was from 0 to 15 degrees and plantar flexion was from 0 to 25 degrees.  The range of motion itself did not contribute to a functional loss.  No pain was noted on the examination and there was no evidence of pain with weight bearing.  There was tenderness to palpation but no evidence of crepitus.  There was no objective evidence of pain following repetitive motion and no additional limitations after 3 repetitions of range of motion.  Pain, weakness, fatigability or incoordination did not significantly limit his functional ability with repeated use over a period of time.  The examination did not take place during flare-ups and the examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination would significantly limit his functional ability during a flare-up as the symptoms were only obtained by history.  Muscle strength testing was normal and there was no atrophy.  Ankle instability was tested but there was no laxity on the Anterior Drawer test or Talar Tilt test.  The Veteran occasionally used a cane for his right ankle pain.  The examiner noted that the Veteran's right ankle disability would impact his ability to perform occupational tasks.  The Veteran would be able to perform sedentary work/desk job but he could not do prolonged standing, walking or weightbearing.  He was able to perform activities of daily living.

The Veteran underwent a VA examination in August 2017.  The Veteran reported intermittent right ankle pain which could last less than 24 hour durations.  The pain was described as throbbing and was aggravated by cold weather and excessive weight bearing.  He reported that his right ankle pain was a 5 out of 10 on the pain scale.  He indicated that he could stand without significant right ankle pain and could walk 2 to 3 city blocks.  He reported flare-ups during cold weather.  The Veteran however did not report having any functional loss or functional impairment, including, but not limited to repeated use over time.  

Dorsiflexion was from 0 to 10 degrees and plantar flexion was from 0 to 30 degrees.  The range of motion itself did not contribute to a functional loss.  Pain was noted on the examination but it did not result in functional loss.  There was also evidence of pain with weight bearing.  There was tenderness to palpation but no evidence of crepitus.  The Veteran was able to perform repetitive use testing and there was no additional functional loss of range of motion after 3 repetitions.  Although range of motion was noted tested after repetitive use over time or after a flare-up, the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and with flare-ups.  Pain, weakness, fatigability or incoordination did not significantly limit his functional ability with repeated use over a period of time or during a flare-up.  There was pain on passive range of motion testing, but no evidence of pain when the joint was used in non-weight bearing.  Another additional contributing factor of the right ankle disability was interference with standing.  Muscle strength testing was normal and there was no atrophy.  Joint stability testing was normal.  The examiner noted that the Veteran did not use any assistive devices.  The examiner noted that the Veteran's right ankle disability would impact his ability to perform occupational tasks as the Veteran was unable to do prolonged weightbearing for more than 2 hours.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected right ankle disability.

As noted above, a rating in excess of 10 percent under Diagnostic Code 5271 is warranted when marked limitation of motion of the ankle is demonstrated.  However, the Board finds that based on the evidence of record, the medical evidence of record does not demonstrate that the right ankle disability is more than a moderate ankle disability.

Notably, the February 2011 VA examination report recorded the Veteran's right ankle dorsiflexion as 0 to 15 degrees and right ankle plantar flexion was from 0 to 40 degrees.  On VA examination in March 2016, right ankle dorsiflexion was 0 to 15 degrees and right ankle plantar flexion was from 0 to 25 degrees.  Finally, on VA examination in August 2017, right ankle dorsiflexion was 0 to 10 degrees and right ankle plantar flexion was from 0 to 30 degrees.  

In this regard, considering pain on range of motion, dorsiflexion of the right ankle only shows no more than a decrease of 10 degrees, and plantar flexion shows no more than a decrease of 20 degrees.  As noted above, in order to receive a 20 percent rating under Diagnostic Code 5271, the Veteran must demonstrate marked limitation of motion of the right ankle.  The Board finds these ranges of motions do not result in "marked" limitation of motion required for a rating in excess of 10 percent. 

Therefore, an evaluation in excess of 10 percent under Diagnostic Code 5271 is not warranted.

The Board has also considered whether higher evaluations are available under other provisions of the code.  The Veteran, however, is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a.  There is also no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  Id.  

There is X-ray evidence of right ankle arthritis on the VA examinations.  However, arthritis is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Since the 10 percent rating under Diagnostic Code 5271 is based on limitation of ankle motion, a separate rating for arthritis would constitute prohibited pyramiding and is not warranted.  38 C.F.R. § 4.14.

Accordingly, the Board finds that the initial 10 percent evaluation for a right ankle disability is appropriate and that the degree of impairment resulting from the service-connected right ankle disability in this case does not more nearly approximate the next higher rating.

The Board again notes that the assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

Notably, the February 2011, March 2016 and August 2017 VA examiners performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners,  to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

Notably, when asked about functional impairment and loss at the VA examinations, the Veteran reported having less movement than normal, disturbance of locomotion, and interference with standing.  The Board notes that the March 2016 VA examiner noted that the Veteran reported flare-ups which occurred when he was standing or walking for a long time.  The Veteran however did not report having any functional loss or functional impairment, including, but not limited to repeated use over time.  The March 2016 VA examiner also noted that there was no objective evidence of pain following repetitive motion, no additional limitations after 3 repetitions of range of motion and pain, weakness, fatigability or incoordination did not significantly limit his functional ability with repeated use over a period of time.  Additionally, on the most recent VA examination in August 2017, the VA examiner noted that while the Veteran reported experiencing flare-ups during cold weather, the Veteran did not report having any functional loss or functional impairment, including, but not limited to repeated use over time and pain, weakness, fatigability or incoordination did not significantly limit his functional ability with repeated use over a period of time or during a flare-up.  

In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating.  The Board again acknowledges that the Veteran has pain and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that he has functional impairment, pain and limited motion as demonstrated at the February 2011, March 2016 and August 2017 VA examinations.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for an evaluation in excess of 10 percent.
Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca. 

Accordingly, as the preponderance of the evidence is against the claims for a rating in excess of 10 percent for service-connected right ankle disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Left Foot

The Veteran is currently assigned a 10 percent disability rating for a left foot disability under Diagnostic Code 5284.

Diagnostic Code 5284 may be applied to foot disorders other than those for which specific diagnostic criteria are otherwise set forth in the Rating Schedule.  Under this diagnostic code, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  Diagnostic Code 5284 also allows for the assignment of a 40 percent rating for loss of use of the foot. 

The words "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Factual Background and Analysis

The Veteran underwent a VA examination in February 2011.  The Veteran reported having pain at the area of his old fracture if he placed weight on his left foot.  He had an area of bony hypertrophy but no swelling of the foot.  The Veteran did not have swelling, heat or redness.  He did however have pain, stiffness, fatigability, weakness and lack of endurance.  There were no flare-ups of joint disease.  He was able to stand for 15 to 30 minutes and could walk 1/4 mile.  Assistive devices were not needed.  On examination, there was no evidence of painful motion, swelling, instability or abnormal weight bearing.  There was evidence of tenderness.  The Veteran's gait was normal.  The diagnosis was degenerative disease and bony hypertrophy of the first tarsometatarsal joint, left foot with residuals of pain.  The examiner noted that the Veteran's left foot disability had significant effects on the Veteran's usual occupation as a dishwasher due to pain.  The Veteran had been assigned different duties as a result.  His activities of daily living were impacted as chores and shopping were mildly impacted while exercise, sports and recreation were moderately impacted.

The Veteran underwent a VA examination in March 2016.  The Veteran noted that he had a bony growth on his left foot which had returned since the 1978 surgery to have it removed.  He presented with complaints of pain with certain footwear and could not wear boots because they rubbed the bump.  He reported pain on the top of his left foot on the bump.  He also reported having flare-ups as he could not wear certain shoes because it caused more pain.  The Veteran did not report having any functional loss or functional impairment of the foot regardless of repetitive use.  

On examination, the Veteran's left foot exotosis was noted to be tender to palpation at the bony hypertrophy.  The examiner indicated that the severity of the condition was mild.  The condition chronically compromised weight bearing but did not require arch supports, custom orthotic inserts or shoe modifications.  There was pain on physical examination as there was pain on weight bearing and interference with standing.  The examiner indicated that there was functional loss due to pain, during flare-ups or when the joint was repeatedly used over time as there was pain with prolonged weight bearing.  The Veteran did not use any assistive devices.  The examiner noted that the Veteran's left foot disability would impact his ability to perform occupational tasks.  The Veteran would be able to perform sedentary work/desk job but he could not do prolonged standing, walking or weightbearing.  He was able to perform activities of daily living.

The Veteran underwent a VA examination in August 2017.  The Veteran reported left foot pain when he wore shoes that caused pressure on the top of his left foot.  The pain was described as intermittent and sharp and lasted until the causative factor was removed.  The Veteran indicated that his left foot hurt when his shoe rubbed on his left foot dorsal exostosis at the metatarsocuneiform joint and that he could only wear soft shoes.  He did not report that flare-ups impacted the function of his foot and did not report having any functional loss or functional impairment, including, but not limited to repeated use over time.  The examiner noted a palpable left foot exostosis which approximately 2x3 cm and tender to palpation.  The examiner indicated that the severity of the condition was mild.  The condition chronically compromised weight bearing but did not require arch supports, custom orthotic inserts or shoe modifications.  There was pain on physical examination which contributed to functional loss as there was pain on weight bearing.  Pain, weakness, fatigability or incoordination did not significantly limit his functional ability and there was no other functional loss with repeated use over a period of time or during a flare-up.  The examiner noted that the Veteran did not use any assistive devices.  The examiner also indicated that the Veteran's left foot disability did not impact his ability to perform any type of occupational task.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected left foot disability.

As noted above, a rating in excess of 10 percent under Diagnostic Code 5284 is warranted when moderately severe disability is demonstrated.  However, the Board finds that based on the evidence of record, the medical evidence of record does not demonstrate that the left foot disability is more than a moderate foot disability.

The Board notes that the February 2011, March 2016 and August 2017 VA examiners all specifically noted that the Veteran had left foot pain.  Additionally, both the March 2016 and August 2017 VA examiners noted that the Veteran had pain on physical examination which contributed to functional loss as there was pain on weight bearing.  However, both the March 2016 and August 2017 VA examiners specifically characterized the severity of the Veteran's left foot disability as mild.  The August 2017 VA examiner also noted that the Veteran's left foot disability did not impact his ability to perform any type of occupational task and the Veteran did not use any assistive devices.

As a result, the Board concludes that the Veteran's disability picture does not amount to disability that warrants a characterization of "moderately severe," as that term is used in Diagnostic Code 5284.  Although the term "moderately severe" is not specifically defined by the regulation, review of the dictionary definition as well as other rating criteria relating to disabilities closely associated with the same anatomical area suggests that this term contemplates disability greater than that experienced by the Veteran.  

In this case, the Board finds that the Veteran's left foot disability is no more than moderate in severity, warranting no more than the 10 percent disability rating currently assigned under Diagnostic Code 5284.  The disability, which has been shown to cause pain, is not the sort of "moderately severe" disability contemplated by the rating criteria for a rating higher than 10 percent under Diagnostic Code 5284.  The 10 percent rating that has been assigned contemplates the Veteran's primary complaints of pain in the left foot that is reportedly aggravated by use.  No more than moderate symptoms are evident.  Without sufficient evidence of this type of symptomatology, or more than moderate impairment in general, a rating higher than 10 percent is not warranted.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left foot disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent disability evaluation, and no higher.  

Notably, on the March 2016 VA examination, the Veteran reported that he had flare-ups as he could not wear certain shoes because it caused more pain.  The examiner also indicated that there was functional loss due to pain, during flare-ups or when the joint was repeatedly used over time as there was pain with prolonged weight bearing.  However, the March 2016 VA examiner again also specifically indicated that the severity of the Veteran's left foot condition was mild.  

Additionally, on the most recent VA examination in August 2017, the Veteran did not report that flare-ups impacted the function of his foot and he did not report having any functional loss or functional impairment, including, but not limited to repeated use over time.  The examiner also specifically found that pain weakness, fatigability or incoordination did not significantly limit his functional ability and there was no other functional loss with repeated use over a period of time or during a flare-up.

Therefore, even with the reports of flare-ups, the Board finds that the overall impairment resulting from the left foot disability still more nearly approximates no more than a 10 percent rating.

Moreover, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation as there was no evidence of additional limitation of motion after repetition of motion.  Again, the most recent VA examiner in August 2017 noted that while the Veteran had pain on examination of the left foot which contributed to functional loss as there was pain on weight bearing, the severity of the condition was mild.  The examiner also found that pain, weakness, fatigability or incoordination did not significantly limit his functional ability and there was no other functional loss with repeated use over a period of time or during a flare-up.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent as contemplated by the holding in Deluca. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a left foot disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an evaluation in excess of 10 percent for a right knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for a left knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for a right ankle disability is denied.

Entitlement to an evaluation in excess of 10 percent for a left foot disability is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


